DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 10, and 17, the term “near” are relative terms which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claims without the term “near.”

Regarding claim 3, the term “flexible” is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claims without the term “flexible.”

Regarding claims 2-9, the claims are rejected based on their dependency to claim 1. 
Regarding claims 11-16, the claims are rejected based on their dependency to claim 10. 
Regarding claims 18-20 the claims are rejected based on their dependency to claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik (US 6,371,976 – provided by Applicant in the IDS) in view of Woods (US 2010/0199687 – provided by Applicant in the IDS) and Larson (US 5,948,303).

Regarding claim 1, Vrzalik teaches an article for temperature-conditioning a surface (see Abstract) comprising: 
a first layer (150, Fig. 14, col. 14, lines 8-10) having a plurality of openings (see col. 14, lines 8-31 which describe how fluid enters and leaves), wherein the first layer has an exterior surface and an interior surface (see Fig. 14 which shows 150 having an exterior surface and an interior surface toward 170); 
a second layer (180, Fig. 14, col. 14, lines 8-10) having a corresponding plurality of openings (see col. 14, lines 8-31 which describe how fluid enters and leaves), wherein the second layer has an exterior surface and an interior surface (see Fig. 14 which shows 180 having an exterior surface and an interior surface toward 170), and wherein the second layer is permanently affixed to the first layer along a periphery of the article and a periphery of each of the plurality of openings (col. 3, lines 5-10); 
wherein the first layer and the second layer define at least one interior chamber for holding a fluid between the first layer and the second layer (152, 182, Fig. 14).
Vrzalik does not teach: 
at least one thermoelectric control unit in fluid communication with the at least one interior chamber, wherein the at least one thermoelectric control unit is operable to both heat and cool the fluid; 
wherein the at least one thermoelectric control unit is in real-time or near-real-time two- way communication with at least one remote device; 
wherein the at least one remote device is in real-time or near-real-time two-way communication with at least one remote server storing global data including profile data from a user of the article; 
wherein a smart alarm causes a temperature of the article to be increased based on a user's location in a sleep cycle and a preselected time; and wherein a rate of temperature increase is selected based on the user's location in the sleep cycle to wake the user at the preselected time.
Woods teaches a temperature control device (Woods, Title) which can be used to cool a bed (Woods, paragraph [0032]), wherein the bed is connected to a control unit which cools fluid (Woods, 22-, Fig. 4, paragraph [0034]), wherein the control unit is connected via the supply and return lines (Woods, Fig. 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik with a thermocontrol unit to cool or heat fluid, as taught by Woods, in order to provide greater control over the temperature provided via the system thereby allowing the user greater usability of the system.
Vrzalik as modified does not teach:
wherein the at least one thermoelectric control unit is in real-time or near-real-time two- way communication with at least one remote device; 
wherein the at least one remote device is in real-time or near-real-time two-way communication with at least one remote server storing global data including profile data from a user of the article; 
wherein a smart alarm causes a temperature of the article to be increased based on a user's location in a sleep cycle and a preselected time; and wherein a rate of temperature increase is selected based on the user's location in the sleep cycle to wake the user at the preselected time.
Larson teaches temperature control for a bed which features remote devices (Larson, 64, Fig. 1) which communicate with a controller (Larson, 12, Fig. 1) wherein, an alarm (Larson, 58, Fig. 1) is connected to allow for increasing of the temperature of the bed to assist in waking the user (Larson, col. 3, lines 17-25, thus implying connection to the cooling/heating device). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik with a remote device which is connected to the cooling/heating device which can allow for real time communication to increase the temperature to wake the user at a time, as taught by Larson, in order to allow the user greater control and unique functionality to optimize the article’s settings for their own preferences. 

Regarding claim 2, Vrzalik as modified teaches the article of claim 1, wherein the fluid is water (Vrzalik, col. 4, lines 65-67).

Regarding claim 3, Vrzalik as modified teaches the article of claim 1, wherein at least one thermoelectric control unit is connected to the interior chamber of the article by at least one flexible fluid supply line and at least one flexible fluid return line (Vrzalik, 28b, col. 5, lines 30-35).

Regarding claim 7, Vrzalik as modified teaches the article of claim 1, wherein the at least one remote device comprises a graphical user interface (GUI), and wherein the GUI allows a user to select at least one time for the smart alarm (Larson, 66, Fig. 1).

Regarding claim 9, Vrzalik as modified teaches the article of claim 1, wherein the at least one interior chamber comprises a first interior chamber and a second interior chamber (Vrzalik, Fig. 14). Vrzalik as modified does not teach that the at least one thermoelectric control unit comprises a first control unit and a second control unit, and wherein the first control unit is operable to adjust a temperature of the fluid in the first interior chamber independently of a temperature of the fluid in the second interior chamber. Woods teaches a temperature control device (Woods, Title) which can be used to cool a bed (Woods, paragraph [0032]), wherein the bed is connected to a control unit which cools fluid (Woods, 22-, Fig. 4, paragraph [0034]), wherein the control unit is connected via the supply and return lines (Woods, Fig. 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filmg date, to provide Vrzalik with a control unit to cool or heat fluid, as taught by Woods, in order to provide greater control over the temperature provided via the system thereby allowing the user greater usability of the system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Woods and Larson, further in view of Shouldice (US 2016/01151603 – provided by Applicant in the IDS) and Kahn (US 2013/0234823 – provided by Applicant in the IDS).

Regarding claim 4, Vrzalik as modified teaches the article of claim 1, but does not teach the smart alarm is activated when the system detects a user in N1 or N2 sleep. Shouldice teaches that N1 and N2 sleep are stages of sleep wherein one transitions from being awake and being asleep, and being easy to wake from this stage of sleep (Shouldice, paragraphs [0007], [0012]). Kahn teaches a sleep sensing system to sense the stage of sleep a user is in and specifically can sense N1 and N2 stages of sleep (Kahn, paragraph [0027], [0066]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik as modified with activating the smart alarm when the system detects N1/N2 sleep, as Shouldice teaches that these stages are easy to awaken users from and Kahn teaches detecting these stages of sleep, therefore making it obvious as the smart alarm is activated to awaken users and it is obvious to awaken users when they are not in a deep sleep.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Woods  and Larson, further in view of van Someren (US 2010/0100004  – provided by Applicant in the IDS).

Regarding claim 5, Vrzalik as modified teaches the article of claim 1, but does not teach that the article is connected to at least one body sensor, wherein the at least one body sensor includes at least one respiration sensor, at least one heart rate sensor, at least one movement sensor, at least one brain wave sensor, at least one body temperature sensor, at least one blood glucose sensor, at least one blood pressure sensor, and/or at least one pulse oximeter sensor.
van Someren teaches a sleep control device (van Someren, Title) which features a body sensor that is a heart rate sensor (van Someren, paragraph [0118]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik as modified with a heart rate sensor, in order to aid in the detection of alerting the system that the user is awakening. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Woods  and Larson, further in view of Deming (US 2010/0324611).

Regarding claim 6, Vrzalik as modified teaches the article of claim 1, but does not teach that the fluid is treated with at least one filter before entering the interior chamber, and wherein the at least one filter exposes the fluid to ultraviolet (UV) rays. Deming teaches filtering fluid with UV light to destroy any organisms in the fluid (Deming, paragraph [0142]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik as modified with filtering of the fluid with UV light, as taught by Deming, in order to utilize clean fluid in the system. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Woods  and Larson, further in view of Rothman (US 2006/0293608 – provided by Applicant in the IDS).

Regarding claim 8, Vrzalik as modified teaches the article of claim 1, but does not teach the smart alarm is activated based on alpha activity, sleep spindles, K-complexes, and/or theta activity detected from a user. Rothman teaches using sleep spindle and K-complex detection to determine the users sleep state (Rothman, paragraph [0068]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik as modified with using sleep spindle and K-Complexes, in order to aid in determining user sleep state to thereby make the activation of the smart alarm to awaken the user more accurate. 

Claims 10-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,371,976 – provided by Applicant in the IDS) in view of Woods (US 2010/0199687 – provided by Applicant in the IDS) and Larson (US 5,948,303), further in view of Shouldice (US 2016/01151603 – provided by Applicant in the IDS) and Kahn (US 2013/0234823 – provided by Applicant in the IDS).

Regarding claim 10, Vrzalik teaches a sleep system comprising: an article for adjusting a temperature of a surface  (see Abstract), wherein the article further comprises: a first layer (150, Fig. 14, col. 14, lines 8-10) having a plurality of openings (see col. 14, lines 8-31 which describe how fluid enters and leaves), wherein the first layer has an exterior surface and an interior surface  (see Fig. 14 which shows 150 having an exterior surface and an interior surface toward 170); a second layer (180, Fig. 14, col. 14, lines 8-10) having a corresponding plurality of openings (see col. 14, lines 8-31 which describe how fluid enters and leaves), wherein the second layer has an exterior surface and an interior surface (see Fig. 14 which shows 180 having an exterior surface and an interior surface toward 170), and wherein the second layer is permanently affixed to the first layer along a periphery of the article and a periphery of each of the plurality of openings (col. 3, lines 5-10); at least one interior chamber defined between the interior surface of the first layer and the interior surface of the second layer (152, 182, Fig. 14). 
Vrzalik does not teach:
at least one remote device; and 
at least one thermoelectric control unit in fluid connection with the at least one interior chamber, 
wherein the at least one thermoelectric control unit is operable to both heat and cool the fluid, and 
wherein the at least one thermoelectric control unit has at least one antenna and at least one processor; 
wherein the at least one remote device and the at least one thermoelectric control unit are operable to participate in real-time or near-real-time two-way communication; wherein the at least one remote device includes a smartphone or tablet, 
wherein the at least one remote device comprises a mobile application, and wherein a graphical user interface (GUI) on the mobile application includes a smart alarm, 
wherein the smart alarm causes a temperature of the article to be increased based on a user's location in a sleep cycle and a preselected time; 
wherein the user's location in the sleep cycle is determined by active data collection of the user's vital signs; and wherein a rate of temperature increase is selected based on the user's location in the sleep cycle to wake the user at the preselected time.
Woods teaches a temperature control device (Woods, Title) which can be used to cool a bed (Woods, paragraph [0032]), wherein the bed is connected to a control unit which cools fluid (Woods, 22-, Fig. 4, paragraph [0034]), wherein the control unit is connected via the supply and return lines (Woods, Fig. 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik with a thermocontrol unit to cool or heat fluid, as taught by Woods, in order to provide greater control over the temperature provided via the system thereby allowing the user greater usability of the system.
While Woods does not specifically teach that the thermoelectric module has an antenna and processor, the Examiner takes OFFICIAL NOTICE that such analogous elements must be present in order for the thermoelectric control to be enacted. Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik as modified with an antenna and processor to the thermoelectric control unit, in order to effectively communicate and process control commands. 
Vrzalik as modified does not teach:
at least one remote device; and 
wherein the at least one remote device and the at least one thermoelectric control unit are operable to participate in real-time or near-real-time two-way communication; wherein the at least one remote device includes a smartphone or tablet, 
wherein the at least one remote device comprises a mobile application, and wherein a graphical user interface (GUI) on the mobile application includes a smart alarm, 
wherein the smart alarm causes a temperature of the article to be increased based on a user's location in a sleep cycle and a preselected time; 
wherein the user's location in the sleep cycle is determined by active data collection of the user's vital signs; and wherein a rate of temperature increase is selected based on the user's location in the sleep cycle to wake the user at the preselected time.
Larson teaches temperature control for a bed which features remote devices (Larson, 64, Fig. 1) which communicate with a controller (Larson, 12, Fig. 1) wherein, an alarm (Larson, 58, Fig. 1) is connected to allow for increasing of the temperature of the bed to assist in waking the user (Larson, col. 3, lines 17-25, thus implying connection to the cooling/heating device). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik with a remote device which is connected to the cooling/heating device which can allow for real time communication to increase the temperature to wake the user at a time, as taught by Larson, in order to allow the user greater control and unique functionality to optimize the article’s settings for their own preferences. 
Vrzalik as modified does not specifically teach that the remote device comprises a mobile application, and wherein a graphical user interface (GUI) on the mobile application includes a smart alarm, 
wherein the smart alarm causes a temperature of the article to be increased based on a user's location in a sleep cycle, 
wherein the user's location in the sleep cycle is determined by active data collection of the user's vital signs; and wherein a rate of temperature increase is selected based on the user's location in the sleep cycle to wake the user.
Shouldice teaches that N1 and N2 sleep are stages of sleep wherein one transitions from being awake and being asleep, and being easy to wake from this stage of sleep (Shouldice, paragraphs [0007], [0012]), wherein the sleep system is facilitated by a smartphone (Shouldice, paragraph [0391]). Kahn teaches a sleep sensing system to sense the stage of sleep a user is in and specifically can sense N1 and N2 stages of sleep (Kahn, paragraph [0027], [0066]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Vrzalik as modified with activating the smart alarm when the system detects N1/N2 sleep, as Shouldice teaches that these stages are easy to awaken users from and Kahn teaches detecting these stages of sleep, therefore making it obvious as the smart alarm is activated to awaken users and it is obvious to awaken users when they are not in a deep sleep.

Regarding claim 11, Vrzalik as modified teaches the sleep system of claim 10, wherein the sleep cycle includes a biphasic sleep schedule or a polyphasic sleep schedule.

Regarding claim 13, Vrzalik as modified teaches the sleep system of claim 10, wherein the at least one thermoelectric control unit is operable to receive parameters from the at least one remote device to modify the temperature of the surface (Larson, col. 3, lines 17-25).

Regarding claim 14, Vrzalik as modified teaches the sleep system of claim 13, wherein the parameters are adjusted by a physician and/or a trainer of the user (parameters can be adjusted by anyone).

Regarding claim 15, Vrzalik as modified teaches the sleep system of claim 13, wherein the parameters differ depending on a day of the week and/or a travel schedule of the user (Larson, Abstract notes determining occupation status of the bed which is analogous to a travel schedule).

Regarding claim 16, Vrzalik as modified teaches the sleep system of claim 10, wherein the at least one remote device is operable to programmatically control target temperatures of the article over a time period (Larson, col. 3, lines 17-25, capable of increasing temperature to awaken a user is analogous to controlling temperature target over time, to gradually increase temperature per the time to wake the user).

Regarding claim 17, see the rejection of claim 10 as the limitations are the same. 

Regarding claim 18, see the rejection of claim 5, as the combination applies to the rejection with claim 17. 




Allowable Subject Matter
Claims 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763